Citation Nr: 1504490	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-04 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

3.  Entitlement to an effective date earlier than August 1, 2012 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971, with subsequent service in the Nebraska National Guard and Colorado National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2012 rating decision increased the evaluation of the Veteran's PTSD to 70 percent.  An August 2012 rating decision declined to reopen the Veteran's claim of entitlement to service connection for sleep apnea and granted entitlement to a TDIU, effective August 1, 2012.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in December 2013.  A transcript of the hearing has been associated with the record.

The issues of entitlement to an increased rating for PTSD and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 17, 2013, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal is requested with respect to the issue of entitlement to an effective date earlier than August 1, 2012 for the grant of a TDIU.

2.  In a March 2003 rating decision, the RO denied service connection for sleep apnea.  The Veteran did not appeal.

3. The evidence received since the March 2003 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to an earlier effective date for TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The March 2003 rating decision, which denied service connection for sleep apnea, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

3. The evidence received since the March 2003 rating decision is new and material and the claim for entitlement to service connection for sleep apnea is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during his December 2013 hearing, notified the undersigned VLJ that he wished to withdraw the appeal with respect to the issue of entitlement to an effective date earlier than August 1, 2012 for the grant of a TDIU and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.

New and material evidence to reopen previously denied claim for sleep apnea

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea. Therefore, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) relating to this claim is moot at this time. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.
In March 2003, the RO denied service connection for sleep apnea.  The basis for the denial was that there was no evidence that the condition was either related to service or to his service-connected psychiatric disorder.  The Veteran did not appeal that determination nor was new and material evidence received within one year of that determination.  Accordingly, the determination is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2014).

The evidence of record at the time of the March 2003 rating decision included the Veteran's service treatment records and medical records from Kaiser Permanente.

Since the March 2003 rating decision, the Veteran submitted lay statements dated in March 2011, including statements from buddies, who served with him in Vietnam,  who recounted that the Veteran snored a lot in service, that he indicated to them that he never snored prior to service, and that he complained about being tired.  The Veteran also testified at the Board hearing that the doctors have indicated to him that it is a possibility that sleep apnea is related to service.  Hearing Transcript, p. 6.  
    
As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Moreover, the Board finds that the evidence is not only new but also material. It relates to unestablished facts necessary to substantiate the claims and also raises a reasonable possibility of substantiating the claims. In that regard, the new evidence shows complaints pertaining to sleep in service and the possibility of a relationship between service and the current disability, which was the basis for the previous denial.

Accordingly, the Veteran's claim for service connection for sleep apnea is reopened.  To that extent only, the appeal is allowed.


ORDER

The appeal with respect to the issue of an effective date earlier than August 1, 2012 for the grant of a TDIU is dismissed.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for sleep apnea having been submitted, the claim to reopen is granted.


REMAND

Sleep Apnea

Review of the claims file indicates that a March 2003 rating decision denied service connection for sleep apnea on the basis that there was no evidence that it was related to service or to the Veteran's service-connected PTSD.  The Veteran sought to reopen his claim in April 2011.  An August 2011 letter to the Veteran from the AOJ indicated that service connection for sleep apnea had previously been denied because there was no evidence that the condition was related to service.  This letter did not advise the Veteran that the claim had also been denied on the basis that the claimed disability was not related to his service-connected PTSD.  Moreover, this letter did not advise the Veteran of the evidence and information necessary to establish entitlement to service connection on a secondary basis.  

As the August 2011 notification to the Veteran was deficient as described above, remand is necessary to ensure that the Veteran is correctly notified of the evidence necessary to substantiate his claim for service connection to include on a secondary basis.

In addition, a VA examination should be conducted on remand to ascertain whether the disorder is related to service or is secondary to his service-connected psychiatric disability.  

Evaluation of PTSD

During his December 2013 hearing, the Veteran testified to his belief that his PTSD had worsened since his most recent VA examination.  He stated that his medications had been increased.  He also indicated that he had an appointment with his mental health provider the following day.  He further stated, and the record supports, that he was granted Social Security Administration (SSA) disability benefits effective February 2013.  The Board notes that a VA examination has not been conducted since January 2012.  In light of the Veteran's testimony regarding worsening of this disability, the Board concludes that a current examination is warranted.  The Board also concludes that current VA treatment records pertaining to the Veteran's mental health treatment should be obtained.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical records pertaining to the Veteran for the period from March 2013 to the present.

2.  Issue corrective notice under 38 U.S.C.A. § 5103(a) which notifies the Veteran how to substantiate his claim for service connection for sleep apnea as secondary to his service-connected psychiatric disability.

3.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss how the Veteran's PTSD has impacted his activities of daily living.

4.  Schedule the Veteran for a VA sleep apnea examination.  The examiner should elicit a complete history from the Veteran.  All indicated testing should be carried out and the results recited in the examination report.  

The examiner is asked to opine as follows:

a.  Whether it is at least as likely as not (a probability  of 50 percent or greater) that sleep apnea is related to active service.  The examiner's attention is directed to the March 2011 buddy statements including from individuals who served with the Veteran and noted the Veteran's snoring (which reportedly was not present prior to service), and his complaints of fatigue.

b.  Whether sleep apnea was at least as likely as not caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected psychiatric disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psychiatric disorder. 

A complete rationale should be provided for all opinions.

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the remaining issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


